Citation Nr: 0808233	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-31 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for a scar, currently 
rated as 0 percent disabling. 

2.  Entitlement to an increased rating for bilateral 
sensorineural hearing loss, currently rated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The veteran had active duty service from June 1979 to April 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran was afforded a May 2006 Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the record.  

The case was previously before the Board in a November 2006 
remand for additional development.  Such development has been 
completed and the case is ready for appellate review. 


FINDINGS OF FACT

1.  The veteran's scar on the right elbow does not exceed 6 
square inches or 39 square centimeters, nor is it productive 
of any functional limitation.  

2.  VA audiological examination in July 2007 showed pure tone 
thresholds in four frequencies from 1000 to 4000 Hertz that 
averaged 48.75 decibels in the veteran's service-connected 
right ear, with speech recognition of 100 percent, 
corresponding to Level I hearing.  Pure tone thresholds 
averaged 81.25 decibels in his service-connected left ear, 
corresponding to Level VII hearing.  These results are 
essentially similar to other audiometric findings on file.


CONCLUSIONS OF LAW

1.  The criteria for a grant of an evaluation in excess of 0 
percent for a scar on the right elbow, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Code 7804, 7805 
(2007).

2.  The criteria for entitlement to a compensable disability 
rating for the veteran's service-connected bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.85, 4.86 and Code 
6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Also, for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, through June 2004, April 2006, and December 
2006 letters, the RO provided timely notice to the veteran 
regarding what information and evidence is needed to 
substantiate increased ratings claims, as well as specifying 
what information and evidence must be submitted, what 
information and evidence will be obtained by VA, and the need 
to advise VA of or submit any further evidence that pertains 
to the claims.  The veteran did not receive notice as to the 
information and evidence needed to substantiate effective 
date claims until the April 2006 letter.  As such, this 
aspect of the VCAA notice was in error as it was not timely 
under the requirement of Dingess.  Nevertheless, the Board 
finds that such error is not prejudicial to the veteran 
because in light of the denial of entitlement to a higher 
rating for the claims on appeal, any question as to the 
appropriate effective date to be assigned is rendered moot.  
Additionally, the veteran did not receive notice of the 
specific audiometric measurements necessary for an increased 
rating under 38 C.F.R. § 4.85 Table VI, VIA, and VII.  The 
Board finds that these notification errors are non-
prejudicial to the veteran since the record shows that the 
veteran has not had the necessary hearing impairment 
measurements to warrant an increased rating, and thus, the 
benefits are precluded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).      

Moreover, it is pertinent to note that the evidence does not 
show, nor does the veteran or his representative contend, 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.  See Mayfield, 
supra (due process concerns with respect to VCAA notice must 
be pled with specificity).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records and VA treatment records are associated with 
the claims file.  Additionally, the veteran was afforded 
multiple VA examinations in connection with his claims.  The 
Board finds that the RO fulfilled its duty to assist the 
veteran.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Analyses

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41. 

Because the veteran is challenging the initially assigned 
disability rating, it has been in continuous appellate status 
since the original assignment of service connection. The 
evidence to be considered includes all evidence proffered in 
support of the original claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  


Scar, right elbow

During active duty service, the veteran injured his right 
elbow and had a scar from the injury.  The RO granted the 
veteran service connection for a scar on his right elbow in a 
September 2004 decision and assigned a noncompensable rating.  
The veteran appealed the initial rating.  The Board finds 
that the preponderance of the evidence is against the claim, 
and it must be denied. 

The veteran's right elbow scar carries a noncompensable 
rating under the rating criteria for scars found at 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7805 (2007).  In particular, 
this code rates scars that are not on the head, face, or 
neck, based on limitation of function of the part affected.  
Other possibly applicable codes include DC 7802, which 
applies to scars that are superficial and do not cause 
limited motion.  A superficial scar is one not associated 
with underlying soft tissue damage.  To be compensable under 
this DC, the scar must cover an area or areas of 144 square 
inches or greater.  Additionally, a compensable rating is 
applicable under DC 7804 for scars that are superficial and 
painful upon examination.

The veteran reports that he currently experiences pain 
interfering with motion in his right elbow.  

There are two VA examination reports regarding the veteran's 
right elbow.  At the June 2004 VA examination, the veteran 
was found to have no impairment in his right elbow or any 
other injury residuals, besides the healed scar.  
Subsequently, the veteran underwent a January 2007 VA 
examination where he complained of severe pain in his entire 
right elbow region.  Upon physical examination, the veteran's 
right elbow scar was found to be 3 inches in length by 1/8 
inch in width.  The scar was noted to be non-tender, without 
skin breakdown, ulceration, keloid formation, or adherence to 
underlying structures.  The veteran's right elbow had nearly 
full range of motion, from 0 degrees extension to 125 degrees 
flexion, out of a normal 145 degrees.  The veteran was found 
to have mild arthritis in his right elbow.  

Based on the medical evidence, a compensable rating for the 
right elbow scar is not appropriate.  The limitation of 
motion of the right elbow is not compensable, and his scar 
does not cover an area of 144 square inches or greater; nor 
is it tender.  

Other codes that rate scars also have been reviewed.  DC 7800 
rates scars of the head, face, and neck and is therefore 
inapplicable in this case.  DC 7801 applies to scars, other 
than on the head, face, or neck, that are deep or that cause 
limited motion.  As noted above, the veteran's right elbow 
scar is not deep, nor does it cause a significant limitation 
of motion; this code is, therefore, also inapplicable.  DC 
7803 provides an evaluation for scars that are superficial 
and unstable, meaning one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Examination 
and other medical evidence failed to reveal any chronic skin 
changes.

In sum, the preponderance of the evidence is against the 
veteran's claim for an increased rating; therefore, the 
benefit of the doubt provision does not apply.  A compensable 
evaluation for the service-connected right elbow scar is 
denied.

Bilateral Hearing Loss

The veteran experienced noise exposure during active duty 
service.  The RO granted the veteran service connection for 
bilateral hearing loss in a September 2004 decision and 
assigned a noncompensable rating.  The veteran appealed the 
initial rating.  The Board finds that the preponderance of 
the evidence is against the claim, and it must be denied. 

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through XI for 
profound deafness.  38 C.F.R. § 4.85, Table VI (2007).

The Roman numerals are assigned based upon the average 
puretone threshold and speech discrimination for each ear.  
The average puretone threshold is determined by adding up the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz and 
dividing that number by four.  38 C.F.R. § 4.85.  The Roman 
numeral is located at the point where the average puretone 
threshold and speech discrimination intersect in Table VI.

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

At the May 2006 Travel Board hearing, the veteran reported 
that his hearing loss has continued to progressively worsen.  
The veteran underwent a July 2007 VA audiological 
examination. 

At July 2007 audiological examination, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
50
50
50
LEFT
75
75
80
80
90

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  A speech audiometry test could not 
be performed for the left ear.  

The examiner conducted a thorough review of the claims file 
and determined that the July 2007 audiometric results were 
consistent with past military and VA hearing examinations.  
The July 2007 results establish that the veteran has an 
average puretone threshold of 48.75 in the right ear with 100 
percent speech discrimination.  The left ear has an average 
puretone threshold of 81.25.  From Table VI of 38 C.F.R. § 
4.85, a Roman numeral I is derived for the right ear and from 
Table VIA, a Roman numeral VII is derived for the left ear.  
A noncompensable evaluation is derived from Table VII of 38 
C.F.R. § 4.85 by intersecting row I with column V.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable evaluation for bilateral hearing 
loss disability.  See Lendenmann, supra.; 38 C.F.R. § 3.85.



ORDER

An initial compensable rating for a scar of the right elbow 
is denied. 

An initial compensable rating for bilateral hearing loss is 
denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


